Per Curiam:

This appeal is taken from a family court order declaring the court does not have subject matter jurisdiction to determine the invalidity of a marriage where there is no dispute between the parties as to the nonexistence of a marriage.
Appellant sought a determination by the family court that she and respondent are not married. Respondent filed no answer, but was present at the hearing without assistance of counsel.
Both appellant and respondent testified they have lived together since 1962, have never been married, have never held themselves out to be married and do not intend to marry. Testimony of several witnesses supported that of the parties and numerous documents were admitted into evidence to show appellant keeps various records in the name of Mary Louise Derringer.
In the context of a declaratory judgment action we have consistently held that an allegation of a justiciable or actual controversy between parties with adverse interests is essen*361tial to jurisdiction. Orr, Sheriff v. Clyburn, S. C. 290 S. E. (2d) 804 (1982). That same requirement applies to this case.
As both parties in the present case agree no valid marriage exists between them, no justiciable controversy exists. Accordingly, the order of the family court is affirmed.